Citation Nr: 0829392	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  02-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for bladder infections and spasms 
based on additional disability due to treatment at a 
Department of Veterans Affairs (VA) facility in October 1996.

2.  Entitlement to service connection for kidney infections 
and spasms, claimed as secondary to service-connected 
residuals of a perforated right kidney.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a perforated right kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

These matters are before the Board on appeal from April 1997 
and May 2000 rating decisions issued by the Medical and 
Regional Office (RO) Center of the Department of Veterans 
Affairs (VA) located in Fargo, North Dakota.  In this regard, 
the Board construes a May 25, 2000 statement from the veteran 
as a notice of disagreement with the May 19, 2000 rating 
decision which denied service connection for kidney 
infections and spasms secondary to service-connected 
residuals of a perforated right kidney.

The April 1997 rating decision granted the veteran service 
connection for residuals of removal of a small piece of 
kidney (perforated right kidney), pursuant to 38 U.S.C.A. 
§ 1151.  The veteran was awarded a noncompensable rating, 
effective October 23, 1996, the date of the receipt of his 
claim.  Following receipt of the veteran's May 1997 notice of 
disagreement, a statement of the case was issued in June 1997 
which maintained the veteran's noncompensable evaluation.  In 
June 1997, the veteran submitted a substantive appeal, and in 
a November 1997 Hearing Officer's decision, the veteran was 
awarded a 10 percent rating (under Diagnostic Code 7804), 
effective October 23, 1996, for his service-connected 
disability at issue.



While no VA decisions pertaining to the issue of entitlement 
to an initial rating in excess of 10 percent for residuals of 
a perforated right kidney have been issued since November 
1997, the Board can find no indication that this issue has 
been withdrawn, and, as such, the issue of entitlement to an 
initial rating in excess of 10 percent for residuals of a 
perforated right kidney is currently before the Board.

A review of the veteran's statements received during this 
appeal clearly indicate that he seeks an expansion of the 
grant of service connection for residuals of a perforated 
right kidney awarded in the April 1997 rating decision 
pursuant to 38 U.S.C.A. § 1151.  In attempting to address 
this aspect of the claim, the Board has styled the issue as 
entitlement to service connection for chronic kidney 
infections, and spasms, claimed as secondary to a service-
connected perforated right kidney.

The veteran was afforded a hearing before the Board in August 
2002, before a Veterans Law Judge (VLJ) that is no longer 
employed by the Board.  In March 2006 the Board advised the 
veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal. 38 C.F.R. § 20.707.  In April 2006 
the veteran declined the offer for another hearing.

The issues of entitlement to service connection for kidney 
infections and spasms, claimed as secondary to service-
connected residuals of a perforated right kidney, and 
entitlement to an initial rating in excess of 10 percent for 
residuals of a perforated right kidney are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran has chronic bladder 
infections, and spasms, proximately due to VA medical 
treatment in October 1996.


CONCLUSION OF LAW

The criteria for an award of compensation for bladder 
infections and spasms as resulting from VA medical treatment 
in October 1996 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2004 and June 2006, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  While complete VCAA notice was 
not provided to the appellant prior to the initial 
adjudication, the claim was readjudicated after he received 
all critical notice, and he has had an opportunity to respond 
(see January 2008 supplemental statement of the case).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond 
to VA notices.  Pelegrini.

As no disability rating or effective date will be assigned in 
this decision, there can be no possibility of any prejudice 
to the appellant, under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in adjudicating the issue 
on appeal.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA medical records and VA 
examinations that have addressed the matters presented by 
this appeal.  In accordance with the May 2006 Board remand, 
the AOJ has scheduled the veteran (multiple times) for 
additional VA examination.  The veteran and his 
representative have indicated that the veteran will not 
report for further examination pertaining to this matter.

With regard to the representative's request for medical 
quality assurance records as part of the duty to assist the 
veteran, there is no evidence that any such records exist in 
this case.  Norvell v. Peake, No. 06-2145 (U.S. Vet. App. 
July 14, 2008) (noting VA's standard policy of destroying 
medical quality assurance reports after three years).  Even 
if medical quality assurance records exist as to the surgical 
procedure in general, their probative value would be 
outweighed by the requested VA medical examinations and 
medical opinions specific to the questions at issue on this 
appeal.

VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.



Applicable Law

In reviewing the claims file, the Board finds that the 
veteran's VA Form 21-4138 received in November 1996 
constitutes the veteran's claim for this issue.

The current provisions of 38 U.S.C.A. § 1151, as amended by 
Pub. L. No. 104-204, require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, as the veteran 
filed his claim in November 1996, prior to October 1, 1997, 
the only issue before the Board is whether he has suffered 
additional disability as a consequence of the treatment in 
question.  All subsequent references to 38 U.S.C. § 1151 in 
this opinion are to the version of that statute in effect 
prior to October 1, 1997.

As in effect prior to October 1, 1997, 38 U.S.C.A. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
to the veteran by reason of VA hospital, medical or surgical 
treatment, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  The applicable regulations provide that, in 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical or 
surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1996).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of medical treatment upon which the 
claim is based to the veteran's condition after such 
treatment program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.358(b)(1) 
(1996).

In October 1996 the veteran underwent a liver biopsy.  An 
October 28, 1996 addendum to the discharge summary noted as 
follows:

After [the veteran] had his liver biopsy 
performed, we found later that he also 
had a small piece of his kidney removed 
as well with the liver biopsy.  He had 
some bleeding in his urine, which 
subsided spontaneously, and he had also 
localized bleeding around the biopsy 
site, and might have some intra-abdominal 
bleed because he complained of some 
discomfort in his abdomen.  His vital 
signs remained satisfactory, but his 
hematocrit did drop to about 28 at one 
stage, which prompted us to transfuse him 
with 2 units of blood.  He made slow, 
uneventful recovery following that with 
his vital signs remaining stable.  His 
hematocrit also remained stable.  His 
urine cleared out of any blood, and he 
was moving his bowels regularly, and his 
pain subsided but just the day before 
admission, he had an episode of pain over 
the right lower rib cage where the biopsy 
was performed, so we decided to keep him 
in the hospital after discharge as a 
lodger to review his labs and his 
symptoms the next day in the Outpatient 
Clinic and adjust his blood pressure 
medications if his blood pressure remains 
high.  He was before admission taking 
Nifedipine for blood pressure, and I 
decided to switch him to Amlodipine, 
which was started a couple of days ago 
before his discharge, and we'll continue 
adjusting to keep his blood pressure 
within normal limits.

At an August 1997 VA examination, the veteran complained of 
increased kidney pain and an increase in urinary frequency.  
Examination revealed that the veteran had right flank pain.  
The diagnosis was history of liver biopsy with inadvertent 
right kidney puncture with retroperitoneal bleed, and 
residual right flank pain.  The examiner commented as 
follows:

There is no possibility that any fluid 
retention, edema, dribbling, burning 
sensation, [increase in frequency] of 
urination or low potassium level could 
have anything to do with the complication 
of the liver [biopsy] procedure.  There 
is no anatomic or physiologic mechanism, 
which would account for this as the basis 
of an inadvertent kidney [biopsy].  
Residual pain, however, certainly is 
possible.

At a July 2004 VA genitourinary examination, the veteran 
claimed genitourinary symptoms, including urinary frequency, 
bladder spasms, bladder infections, kidney infections, 
bladder stones, and kidney stones.  The examiner's impression 
was as follows:

[The veteran] has symptoms of dysuria and 
frequency which might be related either 
to chronic prostate or bladder infection 
and/or neurogenic bladder.  Exact 
etiology of the complaints is not 
certain.  However, it is my opinion that 
these complaints are not physiologic or 
anatomically related to the inadvertent 
right kidney biopsy which resulted in 
need for transfusion.  I believe that in 
large part the [veteran's] symptoms are 
psychogenic because there is no lab 
evidence, at least in UAs, of infection.  
This corroborates the impression of the 
examiner who did a C&P examination in 
1997.  I believe the [veteran] should be 
evaluated by urologist; however; I do not 
believe [the veteran's] present urologic 
complaints are in any way related to the 
inadvertent kidney biopsy.

In a January 2006 email communication, a VA Board Certified 
Urologist (after referencing the veteran's last four social 
security numbers on the subject portion of the email) stated, 
in pertinent part, as follows:

I have reviewed all three paper charts, 
including the claims folder.  There is no 
connection between his kidney biopsy and 
his lower urinary tract signs and 
symptoms. His kidney function is 
excellent.  I know the [veteran] well and 
although he was supposed to see me last 
fall, I note he has [a future 
appointment].

Answers to the questions:

	a) diagnosis is overactive bladder
	b) there is no cause-effect 
connection between the [veteran's] 
inadvertent kidney perforation (1996) and 
his lower urinary tract symptoms.  
Percutaneous kidney biopsies are 
performed commonly and sometimes result 
in post-biopsy bleeding.  Although in 
this case, the bleeding could have been 
hepatic in origin.

A May 2007 VA medical record noted an overactive bladder.

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151, specifically contending that 
following the liver biopsy in October 1996, he experienced 
blood in his urine, was given a catheter, and developed a 
bladder infection.  He testified that he has had continuous 
problems since then, and that they are all related to the 
liver biopsy.  He argues that the bladder infections and 
spasms are due to the treatment he received at the VA in 
October 1996.

The veteran is already service-connected for residuals of a 
perforated right kidney, and is in receipt of a 10 percent 
rating for that disability (essentially right flank pain) as 
analogous to a scar under Diagnostic Code 7804.  In using the 
term additional disability in this decision, the Board is 
referring to additional disability due to treatment at a 
Department of Veterans Affairs (VA) facility in October 1996 
other than the currently service-connected perforated right 
kidney disability.

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury versus the subsequent physical condition 
resulting from the injury.  The Board finds that such 
additional disability is not demonstrated in the record.

As noted, the January 2006 opinion from the VA urologist has 
stated that there was no connection between the veteran's 
inadvertent kidney perforation and his lower urinary tract 
symptoms; the August 1997 and July 2004 VA examiners 
proffered essentially the same opinion.  The opinions were 
based on a review of the record, and, equally important, were 
rendered at relevant time intervals (within one year of the 
October 1996 surgery, as well as some years thereafter) to 
allow additional disability, if it existed, to become 
manifest. 

The Board emphasizes that it is not making a finding that the 
veteran has no urinary tract symptoms.  Instead, the Board is 
making a finding that such urinary tract symptoms are not 
related to the October 1996 VA treatment in question.

Based on the medical opinions of record, the Board finds that 
there is a preponderance of evidence against the veteran's 
claim of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for bladder infections and spasms based on 
additional disability due to treatment at a Department of 
Veterans Affairs (VA) facility in October 1996.

The issue of whether VA treatment has caused additional 
disability is a medical question.  Even though the Board has 
considered the veteran's statements and hearing testimony, a 
layperson, like the veteran, is not qualified to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for bladder infections and spasms based on 
additional disability due to treatment at a Department of 
Veterans Affairs (VA) facility in October 1996 is denied.


REMAND

As for the issue of entitlement to service connection for 
kidney infections and spasms, claimed as secondary to 
service-connected residuals of a perforated right kidney, the 
Board notes that it appears that the veteran has not been 
provided with the statutes and regulations pertaining to 
secondary service connection claims.  The Board further notes 
that 38 C.F.R. § 3.310 has been amended during the pendency 
of this appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b) (2008)).  The AOJ will need 
to provide the veteran with the statutes and regulations 
pertaining to secondary service connection claims and assess 
the claim with consideration of the regulatory amendment in 
this appeal.

As for the issue of entitlement to an initial rating in 
excess of 10 percent for residuals of a perforated right 
kidney, the Board again notes that no VA decision pertaining 
to that issue has been issued since November 1997.  As 
medical evidence pertinent to this issue has been received 
since November 1997, such evidence must be addressed in a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Notify the veteran and his 
representative of the prior and amended 
version of 38 C.F.R. § 3.310, effective 
October 10, 2006, for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.

2.  The AOJ should readjudicate the 
claims of entitlement to service 
connection for kidney infections and 
spasms, claimed as secondary to service-
connected residuals of a perforated right 
kidney, and entitlement to an initial 
rating in excess of 10 percent for 
residuals of a perforated right kidney, 
based on all the evidence of record, 
including as received since November 
1997.  If either benefit sought is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


